Citation Nr: 0947589	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-25 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation as a result of 
requiring aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the Veteran's claim of 
entitlement to special monthly compensation as a result of 
needing aid and attendance.

The Board points out that the Veteran, in several statements 
to the Board, appears to be either applying for an increased 
rating for his service connected disabilities, or requesting 
service connection for other disabilities, such as his spinal 
disabilities, as either directly related to service or 
secondary to a service connected disability.  Upon remand, 
the RO should contact the Veteran to determine what, if any, 
additional claims the Veteran is attempting to pursue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to special monthly 
compensation (SMC) as a result of requiring aid and 
attendance.  The Veteran has been service connected at a 70 
percent evaluation since May 1996; specifically, he is in 
receipt of a 30 percent evaluation for chondromalacia patella 
of the right knee, a 30 percent evaluation for chondromalacia 
patella of the left knee, and a 30 percent evaluation for a 
functional bowel disorder with gastritis, secondary to his 
service connected chondromalacia patella.  In addition, the 
Veteran has been in receipt of a total rating due to 
unemployability (TDIU) since May 1996.  The Veteran contends 
that his service connected disabilities have increased in 
severity to the point that he requires daily aid and 
attendance.

SMC is payable to a Veteran who, as a result of his service- 
connected disabilities, is so helpless as to need or require 
the regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  Under 38 C.F.R. 
§ 3.351(c), a Veteran will be considered in need of regular 
aid and attendance if he or she: (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the Veteran is in need of the regular aid and 
attendance of another person: the inability of the Veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the Veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to his daily environment. 38 
C.F.R. § 3.352(a).

Also, under this section, "bedridden" status will be a proper 
basis for the determination of the need for regular aid and 
attendance.  For the purposes of this section, "bedridden" 
means that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that the claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

The Veteran has numerous nonservice connected disabilities, 
as well as his service connected disabilities.  Specifically, 
during a November 2008 VA examination, the Veteran was found 
to have right knee degenerative joint disease with stability, 
left knee degenerative joint disease with stability, and 
resolved gastritis.  However, the Veteran was also found to 
have cervical spine degenerative disc disease with spinal 
stenosis, spastic paraplegia, and lumbar spine spinal 
stenosis with degenerative disc disease with sensory changes 
of L5-S1 bilaterally.  None of the Veteran's spinal 
disabilities are service connected.  The examiner from that 
November 2008 VA examination indicated that the Veteran did 
require aid and attendance, but indicated that this opinion 
was based on consideration of both the Veteran's service 
connected, as well as nonservice connected, disabilities.

As noted above, aid and attendance benefits can only be based 
on the Veteran's service connected disabilities.  As such, 
the Board finds that the Veteran must be provided with an 
additional VA examination to determine whether the Veteran is 
in need of the regular aid and attendance of another person, 
or bedridden, solely due to his service connected 
disabilities.

Accordingly, the case is REMANDED for the following action:

1. The RO should request the appellant to 
submit any pertinent evidence in his 
possession and to either submit or provide 
the information and authorization(s) 
necessary for the RO to obtain on his 
behalf any records, not already associated 
with the claims folders, pertaining to his 
medical treatment or evaluation.  The RO 
should undertake all necessary development 
to obtain and associate with the record 
all outstanding records of pertinent 
medical treatment.  If any requested 
records are unavailable, or the search for 
the records is otherwise negative, that 
fact should clearly be documented in the 
claims file, and the appellant so 
notified.

2. The RO should arrange for the appellant 
to be examined by an examiner with 
appropriate expertise to determine whether 
he meets the requirements for special 
monthly pension based on the need for 
regular aid and attendance or by reason of 
being housebound.  The appellant should be 
properly notified of the date, time and 
place of the examination in writing, and 
informed of the consequences of his 
failure to appear without good cause. The 
claims folders, to include this Remand, 
must be reviewed by the examiner.

The appellant's examination should take 
into account all of the appellant's 
service connected disabilities including 
chondromalacia of both knees and a 
functional bowel disorder, and also 
specifically take into consideration the 
appellant's need for assistance to perform 
the needs of nature, of the limits on his 
movements inside his house, his need for a 
companion when he goes outside his home 
and the appellant's functional limitations 
due to his service connected disabilities.  

The examination report should contain 
sufficient information to determine 
whether it is at least as likely as not 
that the appellant is in need of regular 
aid and attendance, that is, whether he is 
helpless or is so nearly helpless as to 
require the regular aid and attendance of 
another person, due solely to his service 
connected disabilities.  The Board notes 
for the record that the criteria for 
establishing the need for aid and 
attendance include consideration of 
whether the appellant is blind or is so 
nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field 
to 5 degrees or less; or whether he is a 
patient in a nursing home because of 
mental or physical incapacity; or whether 
he establishes factually a need for aid 
and attendance under the criteria set 
forth under 38 C.F.R. § 3.352(a) 
(inability to dress/undress, or to keep 
ordinarily clean/presentable; frequent 
adjustment of special 
prosthetic/orthopedic appliances requiring 
the aid of another; inability to feed 
herself; inability to attend to wants of 
nature; or incapacity, physical or mental, 
that requires assistance on a regular 
basis to protect from hazards/dangers 
incident to daily environment).  If the 
veteran is in need of aid and attendance 
due to his nonservice connected 
disabilities, that should also be noted.

In addition to the foregoing, the 
examination report should contain 
sufficient information to determine 
whether it is at least as likely as not 
that the appellant is housebound, in that 
the appellant is bedridden or 
substantially confined to his home or 
immediate premises by reason of permanent 
disabilities, due solely to his service 
connected disabilities. The examiner 
should explain the rationale for all 
opinions given.

3. When the above-referenced development 
has been completed, the case should again 
be reviewed by the RO on the basis of all 
evidence of record.  If the benefit sought 
is not granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


